                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                               No. 7:19-CR-00018-D-1
                                         )
                                         )
 UNITED STATES OF AMERICA,               )
                                         )                  ORDER
 v.                                      )
                                         )
 RICARDO ABDEL,                          )
                                         )
       Defendant.                        )


      UPON CONSIDERATIONOFthe UnitedStates'UnopposedMotionfora One-

Day Extension of time to file its response in opposition to Defendant's motion for

compassionate release, and the entire record,

      IT IS HEREBY ORDERED on this 3 0             day of   Ju¥ ,          2020, that

the United States' Motion for One-Day Extension of Time to File its response in

opposition to Defendant's motion for compassionate release until June 29, 2020, is

GRANTED;

      THE CLERK'S OFFICE IS DIRECTED to file the response and exhibits

attached to the United States' motion and such filings shall be deemed timely filed as

of June 29, 2020 in accord with this Order extending time to file. 1

      SO ORDERED.


                                 J    S C. DEVER, III
                                 United States District Judge

       The response and Exhibit 3 to the response remain subject to the Court's ruling
on the United States' motion to seal those filings.
                                             1




         Case 7:19-cr-00018-D Document 57 Filed 08/04/20 Page 1 of 1
